Citation Nr: 0527587	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable (increased) evaluation for 
status post left knee arthroscopy and meniscal repair, prior 
to April 13, 2005.

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post left knee arthroscopy and meniscal 
repair, since April 13, 2005.

3.  Entitlement to a disability evaluation in excess of 10 
percent for limitation of motion of the left knee.

4.  Entitlement to a disability initial evaluation in excess 
of 10 percent for lumbar myositis, bulging disc L3-4 and L4-
5, prior to April 13, 2005.

5.  Entitlement to a disability initial evaluation in excess 
of 20 percent for lumbar myositis, bulging disc L3-4 and L4-
5, since April 13, 2005.



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from August 1990 to 
January 1991 and from January 1992 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that assigned a 10 
percent disability evaluation for lumbar myositis, bulging 
disc L3-4 and L4-5, after granting service connection for the 
same.  The veteran was also granted service connection for 
status post left knee arthroscopy and meniscal repair, which 
was assigned a noncompensable rating.  The veteran appealed 
the assigned ratings.  By a rating action dated in May 2005, 
the rating assigned for lumbar myositis was increased to 20 
percent and the rating assigned for status post left knee 
arthroscopy and meniscal repair was increased to 10 percent.  
Both increases were made effective from April 13, 2005.  The 
RO also granted the veteran a separate 10 percent rating for 
limitation of flexion of the left knee, effective from August 
24, 1999.  

This appeal initially included a claim for service connection 
for right knee disability.  Service connection for right knee 
patellofemoral syndrome was recently granted in May 2005.  As 
such, the issue of entitlement to service connection for 
right knee disability is no longer the subject of appellate 
review.

In March 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) to obtain additional 
evidence and cure certain due process deficiencies.  The 
matter was returned to the Board for final appellate 
consideration.



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to April 13, 2005, the veteran's 
left knee disability was manifested by full flexion and 
extension, and complaints of pain on use, but no objective 
findings of subluxation, instability, significant functional 
loss, or severe to complete paralysis of the saphenous nerve.

3.  For the period since April 13, 2005, the veteran's left 
knee disability has been manifested by minimal limitation of 
flexion, full extension, and complaints of pain on use, but 
no objective findings of subluxation, instability, 
significant functional loss, or severe to complete paralysis 
of the saphenous nerve.

4.  For the period prior to April 13, 2005, the veteran's low 
back disability has resulted in moderate limitation of motion 
of the lumbar spine when considering complaints of pain on 
motion; however, there is no evidence that the veteran's low 
back disability resulted in severe loss of range of motion of 
the lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe symptoms 
of intervertebral disc syndrome with recurring attacks with 
intermittent relief; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

5.  For the period since April 13, 2005, the veteran's low 
back disability has resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees when considering 
complaints of pain on motion; however, there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for a compensable (increased) evaluation for 
status post left knee arthroscopy and meniscal repair, prior 
to April 13, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71a, 4.124a, Diagnostic Code 5257, 8527 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for status post left knee arthroscopy and meniscal 
repair, since April 13, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.71a, 4.124a, Diagnostic Code 5257, 8527 (2005).

3.  The criteria for disability evaluation in excess of 10 
percent for limitation of motion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes  5260, 5261 (2005).

4.  The criteria for a 20 percent disability evaluation for 
lumbar myositis, but no greater, has been demonstrated for 
the period prior to April 13, 2005.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5237, 5242, 5243 (2005).

5.  The criteria for a 40 percent disability rating for 
lumbar myositis, but no greater, has been demonstrated for 
the period since April 13, 2005.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in May 2002 and March 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for higher disability evaluations.  
The March 2004 letter specifically informed the veteran to 
provide "any other evidence or information" that he 
possessed that pertained to his claim.  The May 2002 and 
March 2004 letters therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The February 2000 rating decision, July 2000 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in September 2002 and May 2005 collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increased ratings.  The May 2005 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Outpatient treatment records from the Ponce VA 
Medical Center (VAMC) have also been obtained.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations in September 1999 and April 2005 
for the purpose of determining the nature and severity of his 
left knee and low back disabilities.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
May 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claims for an increased evaluation for the veteran's left 
knee and low back disability originated from the RO decision 
that granted service connection for those disabilities.  The 
claims therefore stem from the initial rating assigned to 
those disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2004).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Left knee

Service medical record shows that the veteran underwent a 
left knee meniscus repair in August 1995.  He developed 
complaints of post-operative left leg numbness in the 
saphenous nerve distribution.  An EMG showed left axonal 
loss, which resulted in saphenous neuropathy.  A March 1999 
examination report noted that the veteran experienced left 
knee laxity with varus and valgus movement, weakness, and 
paresthesia.

The veteran was initially granted service connection for 
status post left knee arthroscopy and meniscal repair and 
assigned a noncompensable rating.  In May 2005, the RO 
determined that a 10 percent disability evaluation was 
warranted for status post left knee arthroscopy and meniscal 
repair.  Referring to an April 2005 VA examination, the RO 
found evidence that the veteran experienced slight 
instability of the left knee.  The effective date of the 
increase was April 13, 2005, which was the date of the 
examination.  The RO also assigned the veteran a separate 10 
percent disability rating for limitation of flexion, 
effective from the date of the veteran's initial claim for 
disability compensation.  See VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997) (VA's Office of 
General Counsel (OGC) has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257). 

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  The medical evidence of record does not show 
objective findings of instability or subluxation.  The 
reports of the VA examinations conducted in September 1999 
and April 2005 both indicated that there was no evidence of 
recurrent dislocation or subluxation of the left knee.  
Outpatient treatment records from the Ponce VAMC also contain 
no findings pertaining to instability of the knee.  Indeed, a 
June 2004 treatment note described the veteran's knee as 
being stable.  The Board therefore finds that a compensable 
evaluation, for the period prior to April 13, 2005, and a 
disability evaluation in excess of 10 percent, for the period 
since April 13, 2005, is not warranted for status post left 
knee arthroscopy and meniscal repair.  

The limitation of motion caused by the veteran's left knee 
disability was non-existent to minimal prior April 13, 2005.  
At his September 1999 VA examination, range of motion of the 
left knee was from zero to 140 degrees.  There was no pain 
elicited on range of motion.  Further, although he complained 
of constant pain that was exacerbated by prolonged standing 
or activity, the examiner opined that the veteran did not 
experience any additional limitation of motion or functional 
impairment during a flare-up.  Outpatient treatment records 
from the Ponce VAMC dated between September 1999 and March 
2005 do not include any abnormal range of motion findings.  
On the contrary, a November 2001 treatment note indicated 
that the veteran had a full range of motion of the left knee.

When he was examined in April 2005, the range of motion of 
the veteran's left knee was between zero and 119 degrees with 
pain noted when knee flexed beyond 120 degrees.  The examiner 
observed that the veteran was additionally limited by pain on 
repetitive use.  He indicated that the veteran would lose 
approximately 1 degree of extension, and that any loss of 
flexion was already factored into the range of motion study.  

In view of the foregoing evidence, to include a review of the 
above referenced VA treatment records, the Board finds that 
the veteran is not entitled to a 20 percent disability rating 
under Diagnostic Code 5260 since leg flexion has not been 
shown to be limited to 30 degrees or less.  Similarly, the 
veteran is not entitled to a higher (20 percent) evaluation 
under Diagnostic Code 5261 since leg extension has not been 
shown to be limited to 15 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran has reported pain on use of 
his left knee, and that that pain results in increased 
functional impairment of the knee.  These complaints have 
been duly considered as a basis for an increased evaluation.  
Indeed, when he was examined in September 1999, the examiner 
specifically indicated that the veteran did not experience 
any additional limitation of motion or functional impairment 
during a flare-up.  The report of the April 2005 examination 
showed that any additional loss of range of motion would be 
negligible.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a rating higher than 10 percent 
for loss of range of motion of the veteran's left knee.

On September 17, 2004, the VA OGC issued VAOPGCPREC 9-2004, 
which found that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  However, as discussed above, 
knee extension is full, even when considering the effects of 
pain on motion. A separate compensable evaluation for loss of 
extension, which necessitates extension limited to 10 
degrees, is not warranted.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

The Board has also considered whether there are any 
neurological residuals associated with the veteran's left 
knee disability.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2005).

Under Diagnostic Code 8527, paralysis of the internal 
saphenous nerve is rated noncompensable when mild to 
moderate, and 10 percent when severe to complete.  VA 
outpatient records were silent in this regard.  The veteran 
had hypoesthesia to pinprick on the left saphenous nerve 
distribution when he was examined in September 1999.  A 
neurological examination of the left lower extremity in April 
2005 revealed hypesthesia of the left saphenous nerve 
distribution.  In other words, there is no evidence of severe 
or complete paralysis of the left saphenous nerve.  The 
criteria for a 10 percent disability evaluation under 
Diagnostic Code 8527 have not been met.

Accordingly, the Board concludes that the criteria to support 
higher evaluations for status post left knee arthroscopy and 
meniscal repair and limitation of motion of the left knee is 
not warranted for the entire claims period.  See Fenderson.

Lumbar myositis

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The veteran filed his claim for service connection for a low 
back disability in July 1999.  Service medical records 
reflect that the veteran was seen on multiple occasions for 
complaints of chronic low back pain with radiculopathy.  X-
rays showed disc disease. 

Outpatient treatment records from the Ponce VAMC document 
routine treatment/evaluations for complaints of low back 
pain.  An MRI performed in November 1999 showed minimal disc 
bulging at L3-L4, L4-L5, and L5-S1.  A November 2001 
treatment note indicated that the veteran had back pain over 
the right lumbosacral area that increased with anterior 
bending.  However, his range of motion was intact and there 
was no evidence of gross motor or sensory deficits.  The 
veteran was seen in January 2003 for complaints of severe low 
back pain for the past for several days. Range of motion was 
limited upon straight leg raising and back extension.  Muscle 
tone was adequate.  The veteran was prescribed a lumbar 
corsette and provided a medical excuse for two days of bed 
rest.  In September 2003, the veteran was evaluated for 
complaints of low back pain for the past three days with 
radiation into his right lower extremity.  There were spasms 
of the paraspinal muscles at the lumbosacral level.  There 
were no neurological deficits.  The impression was chronic 
low back pain.  An April 2004 treatment note indicated that 
the veteran experienced range of motion limited upon straight 
leg raising and back extension.  Similar findings were made 
in December 2004.

The Board has also considered the reports of VA examinations 
conducted in September 1999 and April 2005.  At his September 
1999 examination, the veteran denied current complaints of 
low back pain.  However, he indicated that he had recently 
received two painkiller injections.  He stated that his low 
back pain was exacerbated by lifting objects more than two 
pounds, walking more than 50 meters, and jumping.  He said 
the pain was alleviated by rest and medications.  The veteran 
also complained of pain radiating into his lower left 
extremity.  With respect to range of motion of the lumbar 
spine, forward flexion was to 70 degrees, extension was to 10 
degrees, lateral flexion was to 30 degrees, and rotations 
were to 30 degrees.  The examiner noted that there was 
painful motion on the last degrees of motion of the range of 
motion that was measured.  The level of pain was described as 
moderate.  The examiner indicated that there was no evidence 
of increased functional impairment or loss of range of motion 
due to pain or repetitive use.  There was moderate lumbar 
paravertebral muscle spasm.  There was no objective evidence 
of weakness.  Straight leg raising was negative bilaterally.  
The veteran also had plus one (diminished) ankle jerks 
bilaterally.

On examination in April 2005, the veteran complained of 
severe low back pain with flare-ups occurring every one to 
two months.  He said the flare-ups prevented him from driving 
or leaving the house.  He stated his back condition was 
aggravated by sitting, walking, or bending.  He endorsed 
severe decreased motion, weakness, spasm, and constant pain.  
The examiner noted that the veteran's medical record 
contained three medical certificates for three days of strict 
bed rest in each instance.  There was moderate lumbar 
lordosis and reverse lordosis.  There was no ankylosis of the 
spine.  There was evidence of moderate spasm.  The veteran 
could achieve forward flexion to 60 degrees with pain 
beginning at 59 degrees.  However, the examiner estimated 
that the veteran's forward flexion would be limited to 29 to 
30 due to pain and repetitive use.  Extension, lateral 
flexion, and lateral rotation were all full to 30 degrees 
with pain elicited at the extremes.  Any additional loss of 
motion due to pain was noted to be minimal.  There was 
diminished pinprick following the L4-L5 and L5-S1 dermatomes.  
The diagnosis was lumbar myositis with bulging disc at L3-4 
and L4-L5 and clinical left lumbar radiculopathy.

As noted above, Diagnostic Code 5292 provides for a 20 
percent disability evaluation when there is a moderate 
limitation of motion of the lumbar spine.  The veteran has 
consistently complained of constant pain, weakness, and 
functional impairment resulting from his lumbar spine 
disability.  The report of the September 1999 examination 
described the veteran's pain level as moderate.  The 
outpatient treatment records also show that the veteran 
experienced severe low back pain that caused limitation of 
straight leg raising and back extension.  Thus, the Board 
finds that a 20 percent disability rating is warranted for 
the veteran's low back disability for the period from August 
24, 1999 (the date of claim) to April 12, 2005.  

Having granted a 20 percent rating for lumbar myositis, the 
next question before the Board is whether a higher disability 
rating is warranted at any time during the appeal period.  
For the period between August 24, 1999, and April 12, 2005, 
the Board finds that the veteran's low back disability is 
appropriately evaluated as 20 percent disabling.  There is no 
evidence of listing of the whole spine or a positive 
Goldthwaite's sign, which are necessary findings to achieve a 
40 percent rating under Diagnostic Code 5295.  There is also 
no evidence to support an increased (40 percent) rating under 
the criteria governing intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2005).  Although there 
were findings of some nerve involvement, there was no 
evidence that the veteran experienced severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or that he experienced any incapacitating episodes 
resulting from intervertebral disc syndrome of at least four 
weeks during the past year.  The report of the April 2005 
examination identified three occasions when the veteran was 
prescribed bed rest for a period of three days, which amounts 
to only nine days of bed rest.  There is also no evidence 
that the veteran suffers from mild, incomplete paralysis of 
the sciatic or peroneal nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.  In other words, for the period 
prior to April 13, 2003, the Board finds that a disability 
evaluation under the rating criteria for lumbosacral strain 
or intervertebral disc syndrome would not yield a higher 
rating.


Further, for the period prior to April 13, 2005, the evidence 
of record does not show severe limitation of motion of the 
lumbar spine.  There was also no evidence that the veteran's 
lumbar spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his September 1999 VA examination, the veteran demonstrated 
forward flexion to 70 degrees and backward extension to 10 
degrees.  The Board also finds that the medical evidence does 
not reflect objective evidence of pain, instability, or 
weakness greater than that contemplated by the 20 percent 
rating.  Such complaints were duly considered in the Board's 
decision to increase the rating assigned to the veteran's 
back disability from 10 percent to 20 percent.  Indeed, the 
report of the September 1999 examination indicated that there 
was no additional loss of motion due to pain or repetitive 
use and that the level of pain was moderate.  Application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide 
a basis for a rating higher than 20 percent for the period 
prior to April 13, 2005.

Notwithstanding the foregoing, the Board finds that the 
criteria for a 40 percent disability rating have been met for 
the period since April 13, 2005.  A 40 percent disability 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  The 
report of the VA spine examination indicated that forward 
flexion of the lumbar spine would be limited to less than 30 
degrees due to pain and repetitive use.  A 40 percent 
disability rating is therefore warranted for the veteran's 
low back disability for the period since April 13, 2005.

The criteria for an evaluation in excess of 40 percent have 
not been shown, however.  There is no basis for a higher 
rating based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the lumbar spine.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  There is also no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Similarly, if the veteran truly suffers from intervertebral 
disc syndrome, there are no findings showing pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year have likewise not been 
demonstrated.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee or low back disability.  There is also no objective 
evidence that the veteran's left knee or low back disability 
have caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a compensable (increased) evaluation for 
status post left knee arthroscopy and meniscal repair, prior 
to April 13, 2005, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post left knee arthroscopy and meniscal 
repair, since April 13, 2005, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for limitation of motion of the left knee is denied.

Entitlement to a 20 percent disability rating for lumbar 
myositis is granted for the period from August 24, 1999 (the 
date of claim) to April 12, 2005, subject to the criteria 
governing payment of monetary benefits.

Entitlement to a 40 percent disability rating for lumbar 
myositis is granted for the period since April 13, 2005, 
subject to the criteria governing payment of monetary 
benefits.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


